DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Because the 10/14/2021 amendment to claim 13 is responsive, the 35 USC 112(a) rejection is withdrawn.
Status of Claims: Claims 13-15, 17-20, and 23-26 are pending. Claims 1-12, 16, 21-22, and 27 are canceled. Claims 23-24 remain withdrawn. Claims 13-15, 17-20, and 25-26 are subject to examination on the merits.

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive, as explained below.
Applicant asserts that the prior art fails to teach certain limitations of the claims as amended (Remarks at 12-14). Because those limitations are introduced through amendment, they are addressed in the art rejection below.
In response to applicant's argument that the examiner has combined an excessive number of references (see Remarks at 12), reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman
Applicant asserts that KLOMARK is not analogous art because it’s not from the same field of endeavor and because KLOMARK is using the camera image to activate an air bag, not free a person trapped inside the vehicle compartment (remarks at 12-13). This argument was similarly presented in the 7/20/2021 Remarks (at pg. 13) and was already addressed in the 9/28/2021 Non-Final Action. In any event, Examiner would add several points here:
First, KLOMARK is still related to the field of camera detection, which means it’s analogous to the present application. KLOMARK was used to show that it’s well known in the art to use a camera (a type of optical sensor) to detect the presence of a person, and more specifically, to acquire an optical sensor signal (e.g., an image) and use a control unit to carry out image analysis of the acquired image (see 9/28/2021 Non-Final at para. 26).
Second, KLOMARK “logically have commended itself to an inventor’s attention in considering his problem.” See MPEP § 2141.01(a).I. The present application is related to using an optical sensor to acquire optical sensor signal to detect the living creature (see abstract, specification at para. 0005). Thus, the inventors of the present application would look at how KLOMARK uses a camera (a type of optical sensor) to detect the presence of a person, which means KLOMARK is analogous art.
Third, the NEUMANN reference was used for its teachings on using an optical sensor (e.g., infrared sensor) to detect whether a person or animal is inside an appliance and a control device that automatically opens the appliance’s door when such person or animal is detected (see 9/28/2021 Non-Final at para. 48). Thus, applicant’s argument—that KLOMARK is not using the camera images to free a person trapped inside the vehicle compartment—is directed to a position different from the art rejection.

Claim Interpretation
As explained in previous Actions, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“control device” in claims 13, 25;
“receiving unit” in claims 13, 25;
“evaluation unit” in claims 13-19, 25;
“lighting device” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“control device” is interpreted as requiring the structure(s) of a computer, a microprocessor, a piece of software (as a computer program product, as a function, as a routine, as part of a program code or as an executable object) (para. 0008), and equivalents thereof;
“receiving unit” is interpreted as requiring the structure(s) of a modem, a network adapter (para. 0031), and equivalents thereof;
“evaluation unit” is interpreted as requiring the structure(s) of a computer, a microprocessor, a piece of software (as a computer program product, as a function, as a routine, as part of a program code or as an executable object), a part of the control device (para. 0015), and equivalents thereof;
“lighting device” is interpreted as requiring the structure(s) of a laser, a light bulb, a flash unit (para. 0014), and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15, 17-20, and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
Independent Claims 13 and 25 recite “the evaluation unit is configured to initiate an output of information regarding the automatic door opening . . . ,” which is not supported by the specification. As support, applicant cited para. 0018 and 0056:
[0018] The predetermined action comprises in particular an output of information to the user of the household dishwasher. The information can be represented both visually and acoustically and/or haptically, for example by means of a display element, by means of a loudspeaker and/or by means of a vibration unit. In particular, it can be provided that the information is transmitted by means of a communication unit to an external control device, such as a smartphone of the user, where it is processed and output by a suitable app.
[0056] In embodiments, it can further be provided that the evaluation unit 120 carries out an automatic door opening as a predetermined action, so that the dog 140 is released from the washing compartment 4. Furthermore, information can be transmitted to the user. In this embodiment, the receiving unit 150 is configured in particular for bidirectional communication with the external control unit 160.
But para. 0018 and 0056 fail to disclose what information is actually transmitted or outputted to the external control device, let alone that the information is specifically “information regarding the automatic door opening.” Thus, the limitation constitutes new matter.
Claims 14-15, 17-20, and 26 are rejected because they depend on claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15, 17-20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over PEZZUTTO (European Publication EP2048274), in view of PARK (US PGPUB 20140067131), KLOMARK (US PGPUB 20060050927), and NEUMANN (US PGPUB 20050151620).
Regarding claim 13, PEZZUTTO teaches a household dishwasher (dishwasher 2, fig, 1, para. 0029). PEZZUTTO’s dishwasher comprises: 
a washing compartment receiving items to be washed (tub 24, fig. 1, para. 0029); 
a control device (control unit 4, fig. 2, para. 0031) configured to carry out a washing program selected from a number of washing programs for washing the items to be washed in the washing compartment (control unit 4 controls the program sequences of the dishwasher 2 according to the selections made by a user via an input panel 8, para. 0029); 
an optical sensor (infrared sensor 16, para. 0009, 0030-31; pyroelectrical infrared (PIR) sensor, para. 0010) configured to acquire an optical sensor signal of the washing compartment (detecting or reacting to infrared radiation, para. 0010, 0030-31); 
an evaluation unit (control unit 4) configured to identify a safe operating state of the household dishwasher as a function of the acquired optical sensor signal (using signals from sensors such as PIR sensor and/or infrared sensor, control unit 4 determines the probability of a person inside the dishwasher, para. 0023, 0031, 0038, 0041; whether a person is present or 
PEZZUTTO also teaches:
wherein the evaluation unit (control unit 4) is configured to identify a living creature in the washing compartment as a function of the acquired optical sensor signal (using signals from sensors such as PIR sensor and/or infrared sensor, control unit 4 determines the probability of a person inside the dishwasher, as explained above);
wherein the optical sensor detects a presence of the living creature in the washing compartment (using sensors such as PIR sensor and/or infrared sensor to detect a person inside the dishwasher, as explained above);
said evaluation unit is configured to identify the safe operating state as a function of the detected presence by the optical sensor of the living creature (as explained above, using signals from sensors such as PIR sensor and/or infrared sensor, control unit 4 determines the probability of a person inside the dishwasher; whether a person is present or absent corresponds to the safe operating state).
PEZZUTTO does not explicitly teach:
“a receiving unit configured to receive a start signal from an external control unit for starting the washing program remotely”;
the optical sensor “comprises a camera”;
“wherein the optical sensor signal comprises an image and/or a video of the washing compartment”;
“wherein the evaluation unit is configured to carry out an image analysis of the acquired image and/or video”;
the presence of the living creature is detected “by the camera”;
“wherein the evaluation unit is configured to initiate an automatic door opening to open a door of the washing compartment on condition that the camera detects the presence of the living creature in the washing compartment in order to release the living creature from the washing compartment”;
“wherein the evaluation unit is configured to initiate an output of information regarding the automatic door opening via the receiving unit to a display element of the external control unit for viewing by a user of the household dishwasher.”
PARK teaches an appliance, which can be a dishwasher (para. 0009, “In this specification, therefore, the laundry machine includes all kinds of equipment as described above,” including the dishwasher discussed in the same paragraph; see also para. 0029, dishwasher can also be remotely controlled), just like the present application; thus PARK is analogous. 
PARK teaches the appliance having a receiving unit (a communication module, such as a Wi-Fi module 25, for communicating with a server 10 and an external terminal 40 like a smartphone or laptop, para. 0125, 0167-69, 0254-55, 0274, 0276, 0286, fig. 8-9) configured to receive a start signal (para. 0370, fig. 20, claim 16, the user may select a washing start menu to remotely control the laundry machine such that the laundry machine starts to perform washing, and such start command is transmitted to the appliance) from an external control unit (external terminal 40 like a smartphone or laptop, fig. 8-9, 21, para. 0370) for starting the washing program remotely (para. 0370, fig. 20, claim 16).
PARK also teaches that the appliance is configured to initiate an output of information (the appliance transmits monitoring data to the server, para. 0247-51, fig. 7, which then transmits the data to the external terminal, see para. 0241, 0251, 0293, 0400, fig. 21) to a display element of the external control unit for viewing by the user of the household appliance (external terminal 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify PEZZUTTO to incorporate a receiving unit configured to receive a start signal from an external control unit for starting the washing program remotely and configure the evaluation unit to initiate an output of information via the receiving unit to a display element of the external control unit for viewing by a user of the appliance (see PARK), with reasonable expectation of remotely controlling and monitoring the appliance’s operation, for several reasons.
First, a receiving unit provides the benefits of allowing the user to remotely start and remotely control the appliance (as explained above), and transmitting useful information such as diagnosis and monitoring data to the user (as explained above). Given these benefits, a person having ordinary skill in the art would’ve been motivated to incorporate such a receiving unit and 
Second, it’s well known in the art that a household appliance (e.g., a dishwasher) can have a receiving unit (e.g., communication module) that receives a start signal from an external control unit (e.g., a smartphone or laptop) for remotely starting a washing program, and that the appliance’s control device (e.g., a main board, a display board, and a DM client) can initiate an output of information via the receiving unit to a display element of the external control unit for the user’s viewing (see PARK). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. In the resulting combination, the dishwasher’s washing program would be initiated by the start signal received by the receiving unit.
KLOMARK teaches using an optical sensor (e.g., a camera) to detect the presence of a person within a compartment (abstract; fig. 3-4; para. 0044-48), just like the present application; thus KLOMARK is analogous. KLOMARK teaches acquiring an optical sensor signal, such as an image (see para. 0007, 0019, 0021, 0056-58, fig. 5-6), of the compartment. KLOMARK also teaches a control unit (e.g., a processor) configured to carry out an image analysis of the acquired image (see abstract, para. 0048, 0058, 0061-64, fig. 8-9).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of PEZZUTTO and PARK to incorporate a camera for detecting the presence of a living creature in a compartment, using the camera to acquire an image, and configure the evaluation unit to carry out an image analysis of See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The camera as incorporated would perform the same function as before (e.g., detecting a person), yielding predictable results. In the resulting combination, the optical sensor would include a camera, which detects a presence of the living creature in the washing compartment, and the evaluation unit would use the presence or absence of a person as detected by the camera to identify the safe operating state.
NEUMANN teaches a household appliance, which can be a dishwasher (para. 0008), just like the present application; thus NEUMANN is analogous. NEUMANN teaches a plurality of sensors (e.g., infrared movement sensor, strain gauge, para. 0010) that detect whether a person or animal is inside the appliance (para. 0010), and when such person or animal is detected by sensor(s), the appliance’s safety device (safety device 40, fig. 2, para. 0017, 0022, claims 22, 31) automatically opens the appliance’s door (para. 0010, 0022). NEUMANN teaches that the safety device is controlled by a control device (microprocessor 22, para. 0017, 0022).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of PEZZUTTO, PARK and KLOMARK to incorporate a safety device and configure the evaluation unit to control the safety device to initiate an automatic door opening on condition that a person is detected inside the See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The safety device as incorporated and the evaluation unit as configured would perform the same function as before (e.g., release a locked-in person), yielding predictable results. In the resulting combination, the sensor for performing the detection would be the camera (as explained above). 
Additionally, it would be obvious to output information regarding the automatic door opening to the external control unit’s display element (via receiving unit) for the user’s viewing, for several reasons. 
First, PEZZUTTO teaches that when a person in the dishwasher is detected, the evaluation unit is configured to output an indication signal so as to alarm a user or another person (see fig. 3, para. 0019, 0024, 0027, 0038-39), wherein the indication signal can be an optical display (para. 0019, 0039). Indeed, PEZZUTTO teaches sending the indication signal wirelessly to a remote unit outside the appliance (para. 0021). Thus, sending an indication signal 
Second, PARK already teaches that the home appliance can transmit a variety of information regarding the home appliance to a server or an external terminal so as to extend the functions of the appliance and achieve convenient use of the appliance (para. 0414). Sending information regarding the automatic door opening via the receiving unit to the user’s external control unit (e.g., smartphone) would yield the benefit and the predictable result of not only alarming the user that a person might be inside the dishwasher, but also assuring the user that the appliance’s door is opened.
Regarding claim 14, the combination of PEZZUTTO, PARK, KLOMARK and NEUMANN teaches the household dishwasher of claim 13. PEZZUTTO teaches wherein the evaluation unit (control unit 4) is configured to carry out a further predetermined action as a function of the identified safe operating state (as explained above, stopping or preventing the selected washing program from being executed when there’s the probability of a person inside the dishwasher; also as explained above, when no anomalous state is detected by the sensors, the selected program is executed by control unit 4).  
Regarding claim 15
Regarding claim 17, the combination of PEZZUTTO, PARK, KLOMARK and NEUMANN teaches the household dishwasher of claim 13. PEZZUTTO teaches wherein the evaluation unit (control unit 4) is configured to block the start of the washing program when the evaluation unit identifies the presence of a living creature in the washing compartment (stopping or preventing the selected washing program from being executed when there’s the probability of a person inside the dishwasher, as explained above).  
Regarding claim 18, the combination of PEZZUTTO, PARK, KLOMARK and NEUMANN teaches the household dishwasher of claim 13. The combination teaches wherein the optical sensor further comprises an optical motion sensor for detecting a movement in the washing compartment of the living creature (PEZZUTTO teaches a PIR sensor, as explained above, which detects movements of infrared radiating objects, para. 0010). The combination also teaches said evaluation unit (control unit 4) is configured to identify the safe operating state as a function of the detected movement of the living creature (using signal from PIR sensor, which detects both movement and temperature, control unit 4 determines if a person is inside the dishwasher, see PEZZUTTO at para. 0010). 
Regarding claim 19, the combination of PEZZUTTO, PARK, KLOMARK and NEUMANN teaches the household dishwasher of claim 18. PEZZUTTO teaches wherein the evaluation unit (control unit 4) is configured to block the start of the washing program when the optical motion sensor (PIR sensor, as explained above) detects a movement in the washing compartment (para. 0010, 0033; stopping or preventing the selected washing program from being executed when there’s the probability of a person inside the dishwasher, as explained above).
Regarding claim 20, the combination of PEZZUTTO, PARK, KLOMARK and NEUMANN teaches the household dishwasher of claim 13. KLOMARK teaches a lighting 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of PEZZUTTO, PARK, KLOMARK and NEUMANN to incorporate a lighting device, with reasonable expectation of illuminating the compartment, for at least two reasons. First, the lighting device provides the benefit of illuminating the field of view of the camera (see KLOMARK), which would motivate a person having ordinary skill in the art to incorporate it. Second, it’s well known in the art to use a lighting device together with a camera (see KLOMARK); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The lighting device as incorporated would perform the same function as before (e.g., illuminating the field of view of the camera), yielding predictable results.
Regarding claim 25, PEZZUTTO teaches a household dishwasher (as explained above). PEZZUTTO’s dishwasher comprises:
a washing compartment receiving items to be washed (as explained above); 
a control device (as explained above) configured to carry out a washing program selected from a number of washing programs for washing the items to be washed in the washing compartment (as explained above); 
an optical sensor (as explained above) configured to acquire an optical sensor signal of the washing compartment (as explained above); 
an evaluation unit (as explained above) configured to identify a safe operating state of the household dishwasher as a function of the acquired optical sensor signal and to block or release a start of the washing program as a function of the identified safe operating state (as explained above), 

PEZZUTTO teaches wherein the optical sensor is embodied as a combination (combining several different detectors, para. 0016, 0035; see also fig. 3) of an optical infrared sensor (infrared sensor, as explained above) and an optical motion sensor (PIR sensor, as explained above), with the optical infrared sensor detecting infrared radiation of the living creature (see para. 0009, 0031), and with the optical motion sensor detecting a movement in the washing compartment of the living creature (see para. 0010), said evaluation unit (control unit 4) configured to identify the safe operating state as a function of the detected infrared radiation, and the detected movement of the living creature (using signals from a combination of sensors, such as PIR sensor and infrared sensor, control unit 4 determines the probability of a person inside the dishwasher, para. 0016, 0023, 0031, 0038, 0041; whether a person is present or absent corresponds to the safe operating state).
PEZZUTTO does not explicitly teach: 
“a receiving unit configured to receive a start signal from an external control unit for starting the washing program remotely”;
“a camera” that’s combined with the optical infrared sensor and the optical motion sensor;
The camera “detecting a presence of the living creature” and the evaluation unit configured to identify the safe operating state as a function of “the detected presence”;
“wherein the evaluation unit is configured to initiate an automatic door opening to open a door of the washing compartment on condition that at least one of the camera, the optical infrared sensor, or the optical motion sensor detects the living creature in the washing compartment in order to release the living creature from the washing compartment”;
“wherein the evaluation unit is configured to initiate an output of information regarding the automatic door opening via the receiving unit to a display element of the external control unit for viewing by a user of the household dishwasher.”
As explained above, PARK teaches an appliance, which can be a dishwasher, the appliance having a receiving unit (a communication module, such as a Wi-Fi module 25) configured to receive a start signal from an external control unit (external terminal 40 like a smartphone or laptop) for starting the washing program remotely. 
As explained above, PARK also teaches that the appliance is configured to initiate an output of information (the appliance transmits monitoring data to the server, which then transmits the data to the external terminal) to a display element of the external control unit for viewing by the user of the household appliance (external terminal 40, such as a smartphone or laptop, has a screen). PARK teaches that transmission of information to the server and the external terminal is performed by the appliance’s control device (a main board, a display board, and a DM client) through the receiving unit (the appliance’s communication module, e.g., Wi-Fi module 25, communicates with server, which communicates with external terminal). Moreover, PARK teaches that the home appliance can transmit a variety of information regarding the home appliance to a server or an external terminal so as to extend the functions of the appliance and achieve convenient use of the appliance (as explained above). 
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify PEZZUTTO to incorporate a receiving unit configured to receive a start signal from an external control unit for starting the washing program remotely and configure the evaluation unit to initiate an output of information via the receiving unit to a display element of the external control unit for viewing by a user of the appliance (see PARK), with reasonable expectation of remotely controlling and monitoring the appliance’s operation. In the resulting combination, the dishwasher’s washing program would be initiated by the start signal received by the receiving unit.
As explained above, KLOMARK teaches using an optical sensor (e.g., a camera) to detect the presence of a person within a compartment and teaches acquiring an optical sensor signal, such as an image, of the compartment. KLOMARK also teaches a control unit (e.g., a processor) is configured to carry out an image analysis of the acquired image. 
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of PEZZUTTO and PARK to incorporate a camera (see KLOMARK), with reasonable expectation of detecting a person. PEZZUTTO already teaches using a combination of sensors (including optical sensors) to detect a person, and it’s well known in the art to use a camera to detect a person (see KLOMARK). In the resulting combination, the optical sensor would include a camera, and the evaluation unit would use the presence or absence of a person as detected by the camera to identify the safe operating state.
As explained above, NEUMANN teaches a plurality of sensors (e.g., infrared movement sensor, strain gauge) that detect whether a person or animal is inside the appliance, and when such person or animal is detected by sensor(s), the appliance’s safety device (safety device 40) automatically opens the appliance’s door. As explained above, NEUMANN teaches the safety device is controlled by a control device (microprocessor 22).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of PEZZUTTO, PARK and KLOMARK to incorporate a safety device and configure the evaluation unit to control the safety device to initiate an automatic door opening on condition that a person is detected inside the dishwasher by sensor(s) (see NEUMANN), with reasonable expectation of releasing the person. In the resulting combination, the sensor for performing the detection would be at least one of the camera, the optical infrared sensor, or the optical motion sensor (as explained above).
Additionally, it would be obvious to output information regarding the automatic door opening to the external control unit’s display element (via receiving unit) for the user’s viewing, for several reasons. 
First, PEZZUTTO teaches that when a person in the dishwasher is detected, the evaluation unit is configured to output an indication signal so as to alarm a user or another person (see fig. 3, para. 0019, 0024, 0027, 0038-39), wherein the indication signal can be an optical display (para. 0019, 0039). Indeed, PEZZUTTO teaches sending the indication signal wirelessly to a remote unit outside the appliance (para. 0021). Thus, sending an indication signal to the user’s external control unit (e.g., smartphone) would yield the benefit and the predictable result of alarming the user that a person might be inside the dishwasher.
Second, PARK already teaches that the home appliance can transmit a variety of information regarding the home appliance to a server or an external terminal so as to extend the functions of the appliance and achieve convenient use of the appliance (para. 0414). Sending information regarding the automatic door opening via the receiving unit to the user’s external control unit (e.g., smartphone) would yield the benefit and the predictable result of not only alarming the user that a person might be inside the dishwasher, but also assuring the user that the appliance’s door is opened.
Regarding claim 26, the combination of PEZZUTTO, PARK, KLOMARK and NEUMANN teaches the household dishwasher of claim 13. PARK teaches the external control unit comprises a smartphone (as explained above).



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
US Patent 6239416 to NOMURA (dishwasher using video camera and image processing to detect nozzle motion);
US PGPUB 20190200841 to YOSHIMOTO (dishwasher using camera to estimate position and speed of basket);
US PGPUB 20110241855 to WEAVER (using camera to detect a living creature);
US PGPUB 20010029416 to BREED (using camera to detect a living creature);
US PGPUB 20180186321 to NAGHIZADEH (using camera to detect a living creature).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714